Citation Nr: 0824135	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder, to include as secondary to a service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from June 1982 to June 
1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in April 
2007.  That development was completed, and the case has since 
been returned to the Board for appellate review.

A hearing was held on September 22, 2006, by means of video 
conferencing equipment with the appellant in Chicago, 
Illinois, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The Board also observes that the veteran's appeal had 
originally included the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a mild lumbar strain.  However, during the 
pendency of the appeal, a rating decision dated in November 
2007 granted service connection for mild disc disease at L4-
L5 and L5-S1 and assigned a 20 percent disability evaluation 
effective from October 19, 2001.  Therefore, the issue no 
longer remains in appellate status, and no further 
consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed October 2000 rating decision most recently 
denied service connection for a right knee disorder. 

3.  The evidence received since the October 2000 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a right knee disorder.

4.  The veteran has been shown to have a right knee disorder 
that is related to his service-connected left knee 
disability.  


CONCLUSIONS OF LAW

1.  The October 2000 rating decision, which denied service 
connection for a right knee disorder, is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2007).

2.  The evidence received subsequent to the October 2000 
rating decision is new and material, and the claim for 
service connection for a right knee disorder is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2007).

3.  Resolving reasonable doubt in favor of the veteran, a 
right knee disorder is proximately due to or the result of 
his service-connected left knee disorder. 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, VA has a duty to assist a claimant 
in making reasonable efforts to identify and obtain relevant 
records in support of the claim and in providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i).

In the decision below, the Board has reopened and granted the 
veteran's claim for service connection for a right knee 
disorder, and therefore the benefit sought on appeal has been 
granted in full.  Accordingly, regardless of whether the 
notice and assistance requirements have been met in this 
case, no harm or prejudice to the appellant has resulted. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Section 
3.310 was recently amended to add a new subsection (b) which 
provides as follows:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, VA 
will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of aggravation 
or by the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating activity 
will determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one with the range of probability as 
distinguished from pure speculation or remote possibility. 38 
C.F.R. § 3.102. The question is whether the evidence supports 
the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied. See Gilbert, 1 Vet. App. at 54.

The Board observes that the veteran's claim for service 
connection for a right knee disorder was previously 
considered and denied by the RO most recently in a rating 
decision dated in October 2000.  The veteran was notified of 
that decision and of his appellate rights.  The veteran did 
submit a notice of disagreement with that decision, and a 
statement of the case (SOC) was issued.  However, the veteran 
did not submit a timely substantive appeal.  In general, 
rating decisions that are not timely appealed are final. See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2001, the veteran essentially requested that his 
claim for service connection for a right knee disorder be 
reopened.  The July 2002 rating decision now on appeal denied 
reopening the veteran's claim.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance. See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed. See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, an October 2000 rating decision most recently 
considered and denied the veteran's claim for service 
connection for a right knee disorder.  In that decision, the 
RO observed that the July 2000 VA examiner opined that there 
was no significant right knee disorder and stated that any 
mild pains he may have time to time were not related to his 
service-connected left knee disability.  As such, the RO 
determined that service connection for a right knee disorder 
was not warranted.

The evidence associated with the claims file subsequent to 
the October 2000 rating decision includes VA medical records, 
VA examination reports, private medical records, copies of 
the veteran's service medical records, and hearing testimony 
as well as the veteran's own assertions.  The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the October 2000 rating decision and finds 
that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for a right knee disorder.  The majority 
of this evidence is certainly new, in that it was not 
previously of record.  The Board also finds a VA medical 
record received in October 2001 to be material because it 
relates to an unestablished fact that is necessary to 
substantiate the claim.  In this regard, the Board notes that 
this evidence provides a medical opinion indicating that the 
veteran has diffuse osteoarthritis that started in his left 
knee and has spread.  The physician stated that it is 
reasonable to assume that that more likely than not he has 
osteoarthritis in his other knee.  As such, this evidence 
indicates that a current right knee disorder that may be 
related to his service-connected left knee disorder.  As 
previously noted, for purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).   Therefore, the Board finds that new and material 
evidence has been presented to reopen the veteran's 
previously denied claim for service connection for a right 
knee disorder.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so. See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a right knee 
disorder.  The veteran has contended that he currently has a 
right knee disorder that is related to his service-connected 
left knee disability.  The Board does observe that the 
veteran has been diagnosed with a right knee disorder and is 
service-connected for chondromalacia of the left knee post 
operative with medial meniscectomy.  However, there is 
conflicting medical evidence regarding whether these two 
disorders are related.  In this regard, the February 2002 VA 
examiner stated that it would be very difficult to conclude 
that such a mild left knee condition caused a right knee 
disorder, and therefore, opined that it was not at least as 
likely as not that his right knee disorder was due to his 
left knee disability.  As such, the opinion of the February 
2002 VA examiner appears somewhat speculative.  In addition, 
the April 2003 VA examiner opined that it was not at least as 
likely as not that the mild degenerative joint disease 
changes of the right knee were related to the veteran's 
service-connected left knee disorder.  In particular, the 
examiner explained that the mild changes in the right knee 
could be the result of normal wear and tear, especially with 
the type of work the veteran performed.  As such, he stated 
that there was no direct relationship between the veteran's 
right and left knees and military service.  However, the 
April 2003 VA examiner did not specifically address whether 
the veteran's service-connected left knee disorder may have 
aggravated his right knee disorder.

On the other hand, a private chiropractor wrote a letter in 
April 2000 in which he indicated that the veteran had sought 
treatment for his right knee and lower back pain and noted 
that his diagnoses included bilateral cartilage derangement 
and degeneration, stiffness of the knee, and pain in the 
joint.  Based on the veteran's history, physical examination, 
and x-ray, the chiropractor opined that it was more likely 
than not that the current condition was the result of the 
chronic left knee injury that the veteran had apparently 
attempted to compensate for by altering his gait, which 
affected the opposite leg.  In particular, the chiropractor 
had noted in his findings that the veteran had a muscle 
imbalance on the left, and x-rays were taken in a 
weightbearing view.  In addition, as previously discussed, VA 
medical records received in October 2001 indicate that the 
veteran has diffuse osteoarthritis that started in his left 
knee and has spread.  As such, there is evidence indicating 
that the veteran has a current right knee disorder that may 
be related to his service-connected left knee disability.  
Accordingly, the Board finds that there is reasonable doubt 
as to whether the veteran's current right knee disorder is 
causally or etiologically related to a service-connected 
disability.  

The Board notes that amendment to section 3.310 provides that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected" but then seems to state that VA will not 
concede aggravation unless such an increase in the level of 
severity is measurable by comparing a baseline level of 
severity to a current level of severity and it states that 
the "rating activity" will make this determination.  The 
Board notes that, despite the medical opinion of record noted 
above, which is favorable to the veteran, the RO did not make 
the comparison regarding a baseline level of severity and 
current severity.  However, given the favorable medical 
evidence and the first sentence of the revised subsection (b) 
of section 3.310 which provides that any increase in severity 
will be service-connected, the Board concludes that service 
connection on a secondary basis must be granted in this case.

In this regard, to the extent that there is any reasonable 
doubt as to the relationship of the veteran's current right 
knee disorder to his service-connected left knee disability, 
that doubt will be resolved in the veteran's favor.  
Accordingly, the Board concludes that service connection for 
a right knee disorder is warranted.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened, and service connection for a right knee disorder 
is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


